 Case 2:16-cv-08033-AB-FFM Document 325 Filed 02/08/19 Page 1 of 2 Page ID #:9406


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL


 Case No.:          CV 16-08033-AB (FFMx)                          Date:   February 8, 2019


 Title:         Nomadix, Inc. v. Guest-Tek Interactive Entertainment, Ltd.


 Present: The Honorable           ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                       N/A
                     Deputy Clerk                                    Court Reporter

       Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
                     None Appearing                                 None Appearing

 Proceedings:              [In Chambers] Order re Joint Status Report and Schedule of
                           Pretrial and Trial Deadlines

       The Court has reviewed the parties’ Joint Status Report. The parties indicated that
the New York court resolved the issue of who owns Nomadix and that Gate Worldwide
Holdings LLC (“GWH”) intends to withdraw its Motion to Substitute as Plaintiff, which
the Court took under submission in April 2018 pending resolution of the New York
action.

In light of the parties’ Joint Status Report the Court:

         •        VACATES the trial date and status conference set on February 12, 2019;
         •        ORDERS the parties to review the Court’s previous Order Setting the
                  Scheduling Conference (Dkt. No. 30) and the Order re Jury/Court Trial on
                  Judge Birotte’s webpage for guidance on pretrial filings;
         •        ORDERS the parties to file a joint report attaching the Schedule of Pretrial
                  and Trial Dates Worksheet reflecting their proposed new schedule, as well as



CV-90 (12/02)                            CIVIL MINUTES - GENERAL               Initials of Deputy Clerk CB

                                                   1
 Case 2:16-cv-08033-AB-FFM Document 325 Filed 02/08/19 Page 2 of 2 Page ID #:9407

                a Proposed Order setting their agreed-upon dates no later than March 13,
                2019;
         •      ORDERS GWH to withdraw its Motion to Substitute as Plaintiff no later than
                February 25, 2019 if it intends to do so;
         •      will lift the stay on February 12, 2019.

         IT IS SO ORDERED.




CV-90 (12/02)                           CIVIL MINUTES - GENERAL            Initials of Deputy Clerk CB

                                                  2
